Case 18-09108-RLM-11             Doc 231      Filed 01/31/19        EOD 01/31/19 23:38:06        Pg 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


                               NOTICE OF MOTIONS AND HEARING

          PLEASE TAKE NOTICE that on January 31, 2019, USA Gymnastics, as debtor and debtor

in possession in the above-captioned chapter 11 case (the “Debtor”), filed the following motions,

applications, and supplement (collectively, the “Motions”), which have been set for a hearing (the

“Hearing”) on February 21, 2019 at 1:30 p.m. (Prevailing Eastern Time) in Room 329 of the

United States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana 46204:

          •   Debtor’s Motion For Order Establishing Deadlines For Filing Proofs Of Claim And
              Approving Form And Manner Of Notice Thereof [Dkt. 230];

          •   Debtor’s Motion For Order Authorizing The Debtor To Assume Executory Contract
              With Spencer Stuart Pursuant To 11 U.S.C. § 365 [Dkt. 223];

          •   Debtor’s Motion For Order Extending Period Within Which It May Remove State
              Court Actions Pursuant To 28 U.S.C. § 1452 And Rule 9027 Of The Federal Rules Of
              Bankruptcy Procedure [Dkt. 222];

          •   Debtor’s Application For Order Authorizing The Debtor To Employ APCO
              Worldwide LLC As Ordinary Course Communications Advisor Pursuant To 11 U.S.C.
              § 327(b), Effective As Of The Petition Date [Dkt. 228];

          •   Debtor’s Application For Order Authorizing The Debtor To Employ Barnes &
              Thornburg LLP As Ordinary Course Counsel Pursuant To 11 U.S.C. § 327(b),
              Effective As Of The Petition Date [Dkt. 229];



1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11        Doc 231     Filed 01/31/19    EOD 01/31/19 23:38:06        Pg 2 of 3



       •    Debtor’s Application For Order Authorizing The Debtor To Employ Pierce Atwood
            LLP As Ordinary Course Counsel Pursuant To 11 U.S.C. § 327(b), Effective As Of
            The Petition Date [Dkt. 226];

       •    Debtor’s Application For Order Authorizing The Debtor To Employ Zuckerman
            Spaeder LLP As Ordinary Course Counsel Pursuant To 11 U.S.C. § 327(b), Effective
            As Of The Petition Date [Dkt. 227]; and,

       •    Supplement To First Day Motion For (I) Approval Of The Debtor’s Continued Use Of
            Cash Management System; (II) Authorizing Financial Institutions To Honor And
            Process Checks And Transfers Related To Such Obligations; And (III) Waiving The
            Requirements Of 11 U.S.C. § 345(b) [Dkt. 225].

       PLEASE TAKE FURTHER NOTICE that in addition to the Motions, the Debtor filed its

Notice Of Withdrawal Of Supplement To First Day Wages Motion [Dkt. 224]. Accordingly, the

Motion For An Order (I) Authorizing The Debtor To Pay And Honor Certain Pre-Petition Wages,

Benefits, And Other Compensation Obligations; And (II) Authorizing Financial Institutions To

Honor And Process Checks And Transfers Related To Such Obligations [Dkt. 11], for which relief

has been granted on an interim basis, will be heard on a final basis at the February 21, 2019 at

1:30 p.m. (Prevailing Eastern Time) Hearing.

       PLEASE TAKE FURTHER NOTICE that certain of the Motions seek the Court’s

authorization for the Debtor to employ law firms as counsel and to pay the fees and expenses of

those law firms.

       PLEASE TAKE FURTHER NOTICE that any objections to the Motions must be filed

by Thursday, February 14, 2019 at 4:00 p.m. (Prevailing Eastern Time), via the Court’s ECF

system.

       PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Hearing by conference call is 1-888-273-3658, passcode: 9247462#. All

callers shall keep their phones muted unless addressing the Court. All callers must identify




                                               2
Case 18-09108-RLM-11        Doc 231        Filed 01/31/19   EOD 01/31/19 23:38:06       Pg 3 of 3



themselves and the party(ies) they represent when addressing the Court. Callers shall not place

their phones on hold during the Hearing.

       PLEASE TAKE FURTHER NOTICE that copies of the Motions may be accessed through

the case website at: https://omnimgt.com/usagymnastics, or by contacting the Debtor’s attorneys,

on PACER, or from the Clerk of the Court.

Dated: January 31, 2019                              Respectfully submitted,

                                                     JENNER & BLOCK LLP

                                                     By: /s/ Catherine Steege

                                                     Catherine L. Steege (admitted pro hac vice)
                                                     Dean N. Panos (admitted pro hac vice)
                                                     Melissa M. Root (#24230-49)
                                                     353 N. Clark Street
                                                     Chicago, Illinois 60654
                                                     Tel: (312) 923-2952
                                                     Fax: (312) 840-7352

                                                     csteege@jenner.com
                                                     dpanos@jenner.com
                                                     mroot@jenner.com

                                                     Counsel for the Debtor




                                                 3
